Rabin, J. (dissenting).
We think that the questions of negligence and contributory negligence were for the jury to pass upon. It cannot be said that there was no negligence as a matter of law — particularly where the defendants were not merely oivners of the property but were engaged in operating a camp for children. In that capacity they were charged with the duty of maintaining the premises in a reasonably safe condition for the use of the children. That defendants foresaw the possibility of an accident such as that which occurred, is evident by the fact that they maintained lighting fixtures sufficient to illuminate the path. However these lights were not on at the time of plaintiff’s accident.
*154In the circumstances the jury’s verdict should not be disturbed even though we might have reached a different conclusion on the conflicting testimony.
The judgment of the City Court and the order of affirmance by the Appellate Term should be affirmed.
Breitel, J. P., and Bergan, J., concur with Botein, J.; Babin, J., dissents and votes to affirm in opinion, in which Bastow, J., concurs.
Determination and judgment of affirmance reversed, with costs to the appellants in this court and in the Appellate Term, the judgment entered in the City Court, Bronx County, May 19, 1954, vacated, and judgment is directed to be entered in favor of the defendants dismissing the complaint herein, with costs.